
	
		II
		111th CONGRESS
		2d Session
		S. 3996
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2010
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act and the Higher
		  Education Act of 1965 to require additional disclosures and protections for
		  students and cosigners with respect to student loans, and for other
		  purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Christopher Bryski Student Loan
			 Protection Act or Christopher’s Law.
			(b)FindingsThe
			 Congress finds the following:
				(1)There is no
			 requirement for Federal or private educational lenders to provide information
			 with respect to creating a durable power of attorney for financial
			 decisionmaking in accordance with State law to be used in the event of the
			 death, incapacitation, or disability of the borrower or any cosigner.
				(2)No requirement
			 exists for private educational lenders’ master promissory notes to include a
			 clear and conspicuous description of the responsibilities of a borrower and
			 cosigner in the event the borrower or cosigner becomes disabled, incapacitated,
			 or dies.
				(3)An estimated
			 1,700,000 people sustain a traumatic brain injury each year, with older
			 adolescents aged 15 to 19 years old more likely to sustain a traumatic brain
			 injury than other age groups.
				(4)It has been estimated that the annual
			 incidence of spinal cord injury, not including those who die at the scene of an
			 accident, is approximately 40 cases per 1,000,000 people in the United States
			 or approximately 12,000 new cases each year. These injuries can lead to
			 permanent disability or loss of movement and can prohibit the victim from
			 engaging in any substantial gainful activity.
				(5)In the 2007–2008 academic year, 13 percent
			 of students attending a 4-year public institution of higher education, and 26.2
			 percent of students attending a 4-year private institution of higher education,
			 borrowed monies from private educational lenders.
				(6)According to Sallie Mae, in 2009, the
			 percentage of cosigned private education loans increased from 66 percent to 84
			 percent of all private education loans.
				2.Additional
			 student loan protections
			(a)In
			 general
				(1)AmendmentSection 140 of the Truth in Lending Act (15
			 U.S.C. 1650) is amended by adding at the end the following:
					
						(g)Additional
				protections relating to death or disability of borrower or cosigner of a
				private education loan
							(1)Obligation to
				provide information about power of attorneyIn conjunction with—
								(A)any student loan counseling provided by a
				covered educational institution to any new borrower and any cosigner at the
				time of any loan application, loan origination, or loan consolidation, or at
				the time the cosigner assumes responsibility for repayment, the institution
				shall provide information with respect to creating a durable power of attorney
				for financial decisionmaking, in accordance with the State law where the
				institution is located; and
								(B)any application for a private education
				loan, the private educational lender involved in such loan shall provide
				information to the borrower, and any cosigner, concerning the creation of a
				durable power of attorney for financial decisionmaking, in accordance with the
				State law where the institution to be attended by the borrower is located, with
				respect to such loan.
								(2)Clear and
				conspicuous description of cosigner’s obligationIn the case of any private educational
				lender who extends a private education loan for which any cosigner is jointly
				liable, the lender shall clearly and conspicuously describe, in writing, the
				cosigner’s obligations with respect to the loan, including the effect the
				death, disability, or inability to engage in any substantial gainful activity
				of the borrower or any cosigner would have on any such obligation, in language
				that the Board determines would give a reasonable person a reasonable
				understanding of the obligation being assumed by becoming a cosigner for the
				loan.
							(3)Model
				formsThe Board shall publish model forms under section 105
				for—
								(A)the information required under paragraph
				(1) with respect to a durable power of attorney for financial decisionmaking
				for each State (and such model forms under this subparagraph shall be uniform
				for all States to the greatest extent possible); and
								(B)describing a
				cosigner’s obligation for purposes of paragraph (2).
								(4)Definition of
				death, disability, or inability to engage in any substantial gainful
				activityFor the purposes of
				this subsection with respect to a borrower or cosigner, the term death,
				disability, or inability to engage in any substantial gainful
				activity—
								(A)means any
				condition described in section 437(a) of the Higher Education Act of 1965 (20
				U.S.C. 1087(a)); and
								(B)shall be
				interpreted by the Board in such a manner as to conform with the regulations
				prescribed by the Secretary of Education under section 437(a) of such Act (20
				U.S.C. 1087(a)) to the fullest extent practicable, including safeguards to
				prevent fraud and
				abuse.
								.
				(2)Conforming
			 amendmentEffective on the designated transfer date established
			 under section 1062 of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act (12 U.S.C. 5582), section 140(g) of the Truth in Lending Act (15 U.S.C.
			 1650(g)), as added by this subsection, is amended by striking
			 Board each place the term occurs and inserting
			 Bureau.
				(b)DefinitionsSubsection (a) of section 140 of the Truth
			 in Lending Act (15 U.S.C. 1650(a)) is amended—
				(1)by redesignating paragraphs (1) and (2)
			 through (8) as paragraphs (2) and (4) through (10), respectively;
				(2)by inserting
			 before paragraph (2) the following:
					
						(1)the term cosigner—
							(A)means any
				individual who is liable for the obligation of another without compensation,
				regardless of how designated in the contract or instrument;
							(B)includes any
				person whose signature is requested as condition to grant credit or to forbear
				on collection; and
							(C)does not include a
				spouse of an individual referred to in subparagraph (A) whose signature is
				needed to perfect the security interest in the
				loan;
							;
				and
				(3)by inserting
			 after paragraph (2) (as redesignated by paragraph (1)) the following:
					
						(3)(A)the term durable power of
				attorney has the meaning given to such term under State law; or
							(B)in
				the case of a State that does not have a law described in subparagraph (A), the
				terms durable and power of attorney have the meanings
				given to such terms in section 102 of the Uniform Power of Attorney Act, as
				approved by the National Conference of Commissioners on State Laws in
				2006;
							.
				3.Federal student
			 loansSection 485(l)(2) of the
			 Higher Education Act of 1965 (20 U.S.C. 1092(l)(2)) is amended by adding at the
			 end the following:
			
				(L)Information on the conditions required to
				discharge the loan due to the death, disability, or inability to engage in any
				substantial gainful activity of the borrower in accordance with section 437(a),
				and an explanation that, in the case of a private education loan made through a
				private educational lender (as such terms are defined in section 140 of the
				Truth in Lending Act (20 U.S.C. 1019)), the borrower, the borrower’s estate,
				and any cosigner of such a private education loan may be obligated to repay the
				full amount of the loan, regardless of the death or disability of the borrower
				or any other condition described in section 437(a).
				(M)(i)The model form with respect to durable
				power of attorney for financial decisionmaking, as published by the Board of
				Governors of the Federal Reserve System or the Bureau of Consumer Financial
				Protection (as the case may be) in accordance with section 140(g)(3)(A) of the
				Truth in Lending Act (15 U.S.C. 1650(g)(3)(A)), for the State in which the
				institution is located.
					(ii)In the case of a borrower who is not a
				resident of the State in which the institution is located, information on how
				to access such model form for the State in which the borrower
				resides.
					.
		
